DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Claims 5, 6, 16 and 19 detail a wedge shaped mirror.
Claim 14 details a system with a single rear mirror and 2 outcoupling mirrors which are tilted with respect to the rear mirror.
Claim 18 details a system with 2 rear mirrors and a single outcoupling mirror which is tilted with respect to the 2 rear mirrors.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 18 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "high" and “partially” in claims 1, 14 and 18 are relative terms which renders the claims indefinite.  The terms "high" and “partially” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Examiner notes that when turning to the specification to define these terms one finds the use of the terms “high” to represent ~100% reflection, “partial” to represent 20-80 or 35-65% and “low” to represent less than 5% (spec. pg.7). The claims outlined above refer to the outcoupling mirrors as having “partial” reflectivity which does not match the use of the term in the specification, thereby making the meets and bounds of the terms “high” and “partially” used in the claims unclear.
For purposes of examination, “high” was understood to be ~100% while “partially” was understood to be less than ~100%.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 2013/0322483) in view of Kleinschmidt et al. (US 2002/0012368).
With respect to claim 14, Nagai teaches an excimer laser (fig.21, [0002]) generating a laser beam, comprising: a laser chamber containing an energized gas mixture (fig.21 #30); a rear mirror located at one end of the laser chamber having a high reflectivity at a wavelength of the laser beam (fig.21 #112); a first output-coupling mirror (fig.21 #113); and a second mirror (fig.21 #110), the first output-coupling mirrors partially reflective at the wavelength of the laser beam (fig.21 #113), the first and second output-coupling mirrors located at an opposite end of the laser chamber (fig.21 right side), 
With respect to claim 15, Nagai teaches both the first and second outputcoupling mirrors are tilted with respect to an optical axis of the laser beam (fig.21).
With respect to claim 17, Nagai teaches the device outlined above, but does not specify the relative tilt angle is greater than 0.05 milliradians. The tilt angle of the mirrors is known in the art to affect the direction of the reflected light. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a greater than 0.05 milliradian tilt angle as a matter of optimizing the disclosed system to achieve a desired reflection direction (see MPEP 2144.05 II A).
With respect to claim 18, Nagai teaches an excimer laser generating a laser beam (fig.21, [0002]), comprising: a laser chamber containing an energized gas mixture (fig.21 #30); a first rear mirror having a high reflectivity at a wavelength of the laser beam (fig.21 #111); a second rear mirror that is reflective at the wavelength of the laser beam (fig.21 #112), the first and second mirrors located at one end of the laser chamber (fig.1 left side), the second rear mirror located between the first rear mirror 
With respect to claim 20, Nagai teaches the device outlined above, but does not specify the relative tilt angle is greater than 0.05 milliradians. The tilt angle of the mirrors is known in the art to affect the direction of the reflected light. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a greater than 0.05 milliradian tilt angle as a matter of optimizing the disclosed system to achieve a desired reflection direction (see MPEP 2144.05 II A).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai and Kleinschmidt in view of Dougal (US 5371758).
With respect to claims 16 and 19, Nagai, as modified, teaches the device outlined above, but does not teach the first and second outputcoupling mirrors, or the first and second rear mirrors, are on opposite surfaces of a transparent wedged-shaped substrate. Dougal teaches a wedge shaped transparent substrate with reflectors on opposite sides used for return of light (figs.1/2) and the use .
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5684623, 3611436, 4502144, 4920541 teach multiple reflectors for wavelength/mode selection.
US 6201638 and 5195104 teaches multiple reflectors for selecting different wavelengths in parametric oscillator systems.
US 5675596 teaches multiple reflectors to provide an extra cavity including a modulator.
US 3808557, 3800906 teach using 2 front and 2 rear reflectors for a sensing device with no disclosed tilting.
US 5557625 teaches using extra mirrors for mode control.
US 3969684 teaches multiple mirrors for pulse selecting.
US 6850544 teaches multiple mirrors for polarization control.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828